DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 10, 11, 13, 16, 17, 19, 20, 22, 23, 26, 27, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Thivent et al. (United States Patent Application Publication 2016/0360111), hereinafter referenced as Thivent, in view of Gallagher (United States Patent Application Publication 2004/0150726).
Regarding claim 1, Thivent discloses a device configured to perform electronic image stabilization, comprising: a memory (figure 8 exhibits memory 860 as disclosed at paragraph 66); and one or more processors configured to: obtain optical image stabilization (OIS) information for OIS performed during capture of a sequence of frames by an image sensor (figure 7 exhibits step 706 in which motion data, a lens displacement signal are obtained by the VIS system as disclosed at paragraph 63), wherein the OIS information includes indications of positions of a movable camera lens associated with the image sensor during capture of the sequence of frames (paragraph 63 teaches that “the lens displacement signal returned from the OIS mechanism, motion data relating to the motion of the image capture device during the capture of the corresponding images, along with the current status of the frame buffer (i.e., a number of the most recently captured frames stored in a memory structure), may be sent to the VIS system”, it is apparent that the lens displacement signal is indicative of the positions of the lens); obtain camera position information (figure 7 exhibits step 706 in which camera position information in the form of motion data is received as disclosed at paragraph 63: “the lens displacement signal returned from the OIS mechanism, motion data relating to the motion of the image capture device during the capture of the corresponding images, along with the current status of the frame buffer (i.e., a number of the most recently captured frames stored in a memory structure), may be sent to the VIS system”); compare the positions of the movable camera lens with the camera position information (figure 7 exhibits step 712 in which lens movement amount is subtracted from the ideal transform, paragraph 63 teaches that the ideal transform reflects “the estimated amount of motion blur and movement of the image capture device during the readout of each sensor row of the image sensor”, therefore by subtracting the lens position information from the ideal transform which reflects the movement of the camera, the lens movement information and the camera motion are compared); and
determine an electronic image stabilization (EIS) filter based on the comparison of the positions of the movable camera lens with the camera position information (paragraph 63 teaches that the adjusted transform matrix is determined based on the comparison of the positions of the camera lens and the camera position information).  However, Thivent fails to disclose obtain frame capture information for the sequence of frames; obtain, from the frame capture information, image rendering data for each of the sequence of frames; and determine an electronic image stabilization (EIS) filter based on the image rendering data obtained from the frame capture information.
Gallagher is a similar or analogous system to the claimed invention as evidenced Gallagher teaches a method for correcting image data wherein the motivation of generating an image which corrects for deterministic problems of the image path would have prompted a predictable variation of Thivent by applying Gallagher’s known principal of obtaining frame capture information for the sequence of frames (figure 2 exhibits wherein metadata 14 is obtained as disclosed at paragraph 25); obtaining, from the frame capture information, image rendering data for each of the sequence of frames (figure 2 exhibits steps 16 and 18 in which parameters for rendering image data in the proper position are obtained from the metadata as disclosed at paragraphs 27 and 28); and determine a correction based on the image rendering data obtained from the frame capture information (figure 2 exhibits wherein correction parameters are determined based on the rendering data, paragraphs 44-50 disclose that the correction includes an pixel by pixel shift amount for correction distortion in an image, this is interpreted as a correction filter).  When applying this known technique to Thivent it would have been obvious to a person having ordinary skill in the art to determine the EIS filter taught by Thivent using the rending data disclosed by Gallagher because Thivent discloses that the EIS filter can also be used to correct “rotation and perspective artifacts” (as disclosed at paragraph 63 of Thivent) and the barrel and pincushion distortions corrected by Gallagher are perspective artifacts.
In view of the motivations such as generating an image which corrects for deterministic problems of the image path one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Thivent.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 1), in addition, Thivent discloses wherein the EIS filter includes a shift function indicating, for each of a plurality of pixel locations in the sequence of frames before processing, a shift of the pixel location in an unprocessed frame to an associated pixel location in a processed frame (figure 7 exhibits steps 710 and 712 in which a shift matrix is calculate and used for correction as disclosed at paragraph 63).
Regarding claim 5, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 1), in addition, Thivent discloses wherein: the position of the movable camera lens is with reference to the image sensor (figure 3 exhibits wherein a lens is moved relative to a fixed image sensor, therefore it is clear that lens position is with reference to the image sensor); and the one or more processors are further configured to: determine a lens distortion correction (LDC) transform based on the positions of the moveable camera lens during capture of the sequence of frames, wherein the EIS filter is based on the LDC transform (figure 7 exhibits step 712 in which is lens distortion correction is removed from the initial ideal transform matrix as disclosed at paragraph 63).
Regarding claim 7, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 1), in addition, Thivent discloses a camera (figure 8 exhibits wherein the device includes image capture circuitry 850 as disclosed at paragraph 66) including: the image sensor configured to capture the sequence of frames (figure 3 exhibits image sensor 307 as disclosed at paragraph 43); the movable camera lens associated with OIS during capture of the sequence of frames (figure 3 exhibits optics module 302 as disclosed at paragraph 44); and a lens position sensor associated with the movable camera lens (figure 3 exhibits hall sensors 310 as disclosed at paragraph 50).
Regarding claim 8, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 7), in addition, Thivent discloses wherein: the OIS is a lens shift OIS (figure 3 exhibits wherein the optical image stabilization is performed by lens shifting as disclosed at paragraph 44); and the movable camera lens is configured to move with reference to the image sensor (figure 3 exhibits wherein the image sensor is fixed to base 308 and the lens 302 is shifted relative to the image sensor).
Regarding claim 10, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 7), in addition, Thivent discloses a gyroscope configured to measure a position of the camera, wherein the camera position information is based on measurements by the gyroscope (figure 3 exhibits sensors 310 which include a gyroscope as disclosed at paragraph 50; paragraph 37 steps 2 and 3 teach using gyroscope information to determine camera motion over an integration period).
Regarding claim 11, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 1), in addition, Thivent discloses an image signal processor (figure 8 exhibits graphics processors 820 as disclosed at paragraph 65), wherein the one or more processors are further configured to configure the image signal processor to perform EIS on the sequence of frames based on the EIS filter (paragraph 66 teaches that processors 805 and graphics processor 820 carries out the image stabilization methods).
Claim 13, a method, corresponds to and is analyzed the same as the device of claim 1.
Claim 16, a method, corresponds to and is analyzed the same as the device of claim 4.
Claim 17, a method, corresponds to and is analyzed the same as the device of claim 5.
Regarding claim 19, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 16), in addition, Thivent discloses capturing the sequence of frames by the image sensor (figure 7 exhibits step 702 in which video data is captured by the image sensor as disclosed at paragraph 63); and moving the movable camera lens for OIS during capture of the sequence of frames (figure 7 exhibits step 706 in which the lens is moved to perform OIS as disclosed at paragraph 63).
Regarding claim 20, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 19), in addition, Thivent discloses wherein: the OIS is a lens shift OIS (figure 3 exhibits wherein the optical image stabilization is performed by lens shifting as disclosed at paragraph 44); the movable camera lens is configured to move with reference to the image sensor (figure 3 exhibits wherein the image sensor is fixed to base 308 and the lens 302 is shifted relative to the image sensor); and the lens position sensor includes a Hall Effect sensor (paragraphs 34 and 50 teaches that positions sensors 310 exhibited in figure 3 include a hall sensor for measuring lens position).
Claim 22, a method, corresponds to and is analyzed the same as the device of claim 11.
Claim 23, a non-transitory computer readable medium storing instructions, corresponds to and is analyzed the same as the method of claim 13 (paragraph 48 teaches storing instructions on a non-transitory storage medium).
Claim 26, a non-transitory computer readable medium storing instructions, corresponds to and is analyzed the same as the method of claim 16.
Claim 27, a non-transitory computer readable medium storing instructions, corresponds to and is analyzed the same as the method of claim 17.
Regarding claim 29, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 23), in addition, Thivent discloses capturing the sequence of frames by the image sensor (figure 7 exhibits step 702 in which video data is captured by the image sensor as disclosed at paragraph 63); and moving the movable camera lens for OIS during capture of the sequence of frames (figure 7 exhibits step 706 in which the lens is moved to perform OIS as disclosed at paragraph 63), wherein the OIS is a lens shift OIS (figure 3 exhibits wherein the optical image stabilization is performed by lens shifting as disclosed at paragraph 44).
Regarding claim 31, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 1), in addition, Thivent discloses wherein the one or more processors are further configured to determine a profile of distortion based on a type of the OIS performed, and determining the EIS filter is based on an inverse of the determined profile (paragraph 63 discloses subtracting “out the pixel movement amount already performed by the OIS (as ascertained from the lens displacement signal sent to the VIS system at block 706) from the computed “ideal” transform matrices, resulting in a computed “adjusted EIS transform” matrix, which reflects the ideal transform matrix with the lens displacement already performed by the OIS system on the high-frequency motion components “subtracted” out”.  By subtracting the OIS profile from the transform matrix the inverse of the OIS shift is used to prevent the transform matrix from correcting motion which has already been corrected).
Claim 32, a method, corresponds to and is analyzed the same as the device of claim 32.
Claim 33, a non-transitory computer readable medium storing instructions, corresponds to and is analyzed the same as the method of claim 32.
Claims 6, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thivent in view of Gallagher and further in view of Tsubaki (United States Patent Application Publication 2015/0085149).
Regarding claim 6, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 1), in addition, Thivent discloses wherein the one or more processors are further configured to: determine a rotation transform for reducing rolling shutter distortion (paragraph 37 teaches determining a row blur vector based on camera rotation in step 5), wherein: the EIS filter is based on the rotation transform (paragraph 37 teaches that the VIS transform matrix includes the rolling shutter correction).  However, Thivent fails to disclose wherein the rotation transform is based on a difference between an angle of the image sensor at read out of each image sensor pixel and an angle of the image sensor at read out of the center image sensor pixel.
Tsubaki is a similar or analogous system to the claimed invention as evidenced Tsubaki teaches an imaging device wherein the motivation of improving reduction of blur caused by a rolling shutter operation would have prompted a predictable variation of Thivent by applying Tsubaki’s known principal of correcting rolling shutter rotation based on an angle of change of a current pixel relative to a center of the image sensor (paragraph 129 teaches correcting rolling shutter based on a change in angle relative to the center of the image sensor).
In view of the motivations such as improving reduction of blur caused by a rolling shutter operation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Thivent.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 18, a method, corresponds to and is analyzed the same as the device of claim 6.
Claim 28, a non-transitory computer readable medium storing instructions, corresponds to and is analyzed the same as the method of claim 18.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thivent in view of Gallagher and further in view of Wada et al. (United States Patent Application Publication 2006/0033818), hereinafter referenced as Wada.
Regarding claim 9, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 7), however, Thivent fails to disclose wherein: the OIS is a module tilt OIS; and a position of the movable camera lens is fixed with reference to a position of the image sensor; the movable camera lens is configured to rotate along with the image sensor.
Thivent teaches a device in which the OIS module is a lens shift OIS module.  Wada teaches that an OIS module can be a module tilt OIS (paragraph 84 teaches that the module tilts the lens barrel to perform image stabilization); a position of the movable camera lens is fixed with reference to a position of the image sensor (figures 3 and 4 exhibit wherein the lens is fixed with respect to the image sensor as disclosed at paragraphs 71 and 72); the movable camera lens is configured to rotate along with the image sensor (paragraph 84 teaches that the lens barrel 10 rotates, figure 3 exhibits wherein the image sensor and lens are located within lens barrel 10).  Because both Thivent and Wada teaches OIS modules it would have been obvious to a person having ordinary skill in the art to substitute the module tilt OIS module taught by Wada for the lens shift OIS module taught by Thivent to achieve the predictable result of providing an optical image stabilization of an image.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thivent in view of Gallagher and further in view of Bell et al. (United States Patent Application Publication 2017/0332018), hereinafter referenced as Bell.
Regarding claim 12, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 11), however, Thivent fails to disclose a video encoder configured to encode the processed sequence of frames after EIS to generate a video.
Bell is a similar or analogous system to the claimed invention as evidenced Bell teaches an imaging device wherein the motivation of generating a video in a format which can be shared with others would have prompted a predictable variation of Thivent by applying Bell’s known principal of providing a hardware video encoder which encodes processed video (paragraph 33 teaches providing a video encoder on a mobile device).
In view of the motivations such as generating a video in a format which can be shared with others one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Thivent.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thivent in view of Gallagher and further in view of Wada et al. (United States Patent Application Publication 2006/0033818).
Regarding claim 21, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 19), however, Thivent fails to disclose wherein: the OIS is a module tilt OIS; a position of the movable camera lens is fixed with reference to a position of the image sensor; and moving the movable camera lens includes rotating the movable camera lens along with the image sensor.
Thivent teaches a device in which the OIS module is a lens shift OIS module.  Wada teaches that an OIS module can be a module tilt OIS (paragraph 84 teaches that the module tilts the lens barrel to perform image stabilization); a position of the movable camera lens is fixed with reference to a position of the image sensor (figures 3 and 4 exhibit wherein the lens is fixed with respect to the image sensor as disclosed at paragraphs 71 and 72); the movable camera lens is configured to rotate along with the image sensor (paragraph 84 teaches that the lens barrel 10 rotates, figure 3 exhibits wherein the image sensor and lens are located within lens barrel 10); and the lens position sensor (figure 4 exhibits position sensor 47 as disclosed at paragraph 76).  Because both Thivent and Wada teaches OIS modules it would have been obvious to a person having ordinary skill in the art to substitute the module tilt OIS module taught by Wada for the lens shift OIS module taught by Thivent to achieve the predictable result of providing an optical image stabilization of an image.
Regarding claim 30, Thivent in view of Gallagher discloses everything claimed as applied above (see claim 23), in addition, Thivent discloses wherein execution of the instructions further causes the device to: capture the sequence of frames by the image sensor (figure 7 exhibits step 702 in which video data is captured by the image sensor as disclosed at paragraph 63); and moving the movable camera lens for OIS during capture of the sequence of frames (figure 7 exhibits step 706 in which the lens is moved to perform OIS as disclosed at paragraph 63).  However, Thivent fails to disclose wherein the movement is rotation; wherein: the OIS is a module tilt OIS; and a position of the movable camera lens is fixed with reference to a position of the image sensor.
Thivent teaches a device in which the OIS module is a lens shift OIS module.  Wada teaches that an OIS module can be a module tilt OIS (paragraph 84 teaches that the module tilts the lens barrel to perform image stabilization); a position of the movable camera lens is fixed with reference to a position of the image sensor (figures 3 and 4 exhibit wherein the lens is fixed with respect to the image sensor as disclosed at paragraphs 71 and 72); the movable camera lens is configured to rotate along with the image sensor (paragraph 84 teaches that the lens barrel 10 rotates, figure 3 exhibits wherein the image sensor and lens are located within lens barrel 10).  Because both Thivent and Wada teaches OIS modules it would have been obvious to a person having ordinary skill in the art to substitute the module tilt OIS module taught by Wada for the lens shift OIS module taught by Thivent to achieve the predictable result of providing an optical image stabilization of an image.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ozone et al. (United States Patent Application Publication 2022/0174216) teaches a method for processing image data.
Cohen et al. (United States Patent Application Publication 2019/0166314) teaches that perspective distortion includes barrel distortions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696